The facts fully appear in the opinion of the court, delivered November 15, 1858, by
Lowrie, C. J.
— This society desires to be incorporated, and presents for our approval its articles of association; among which, is one adopting the above name. We find no objection to any of them except this. We know of another Presbyterian Church in Harrisburg, and on inquiry of the petitioners, we learn that its corporate name is “ The English Presbyterian Congregation of Harrisburg.” We think that the names are too nearly alike. The-older church is naturally called, in common parlance, at home, the Presbyterian Church, and abroad, its location, Harrisburg, is added. The qualification, English, is quite naturally dropped as surplusage, when the whole Presbyterian population is English, and the words church and congregation are used indiscriminately.
In common parlance, therefore, the names are the same, and this will force each to accept, in common parlance, a new *241name. The older chnrcb is new school, and the ney one is old school, and they will have each to take these words of distinction as part of their popular name, whatever their charter name may be, if we approve of the one proposed. We do not think that we ought to approve a name to the new church that will thus force a new name upon the older one. This'might be very disagreeable to them, and might produce great inconvenience hereafter, and we are persuaded that it is not designed. There is no limit to the varieties of designation that are open to the choice of the new church, and we are sure that they have invention enough to select a suitable one. We do not approve of the charter with this corporate name.